Citation Nr: 1615187	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  09-09 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a skin disability, to include basal cell carcinoma, squamous cell carcinoma and actinic keratosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to November 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In May 2011, the Veteran and his spouse testified at a videoconference hearing before the undersigned.  

In September 2011, the Board reopened the claim of entitlement to service connection for a skin disability and remanded the matter for further development.  In August 2014, the Board again remanded the issue.  

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, his skin disability, to include basal cell carcinoma, squamous cell carcinoma, and actinic keratosis, is related to in-service sun exposure.  


CONCLUSION OF LAW

A skin disability, to include basal cell carcinoma, squamous cell carcinoma, and actinic keratosis, was incurred during active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In light of the favorable decision herein, a detailed discussion as to how VA satisfied its duty to notify and to assist is not required.  See 38 U.S.C.A. §§ 5103 and 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Analysis

The Veteran contends service connection is warranted for skin cancer.  Private dermatology records show an extensive history of skin cancer and precancerous lesions, to include basal cell carcinoma, squamous cell carcinoma and actinic keratosis.  He argues that these disorders are either related to Agent Orange or to in-service sun exposure.  

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran's DD Form 214 shows that he served in Vietnam as a field artillery unit commander.  As such, his duties in Vietnam likely kept him in the outdoors most of each day.  As such, the Board concedes extensive in-service sun exposure.  In considering whether current diagnoses are related to same, the claims folder contains two competent medical opinions.  

In June 2011, a private dermatologist (Dr. P.) indicated the Veteran has a history of squamous cell and basal cell carcinomas and that it was possible his sun exposure while in Vietnam could be a contributing factor to these cancers.  While this statement arguably supports the claim, it is speculative in nature and not considered probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative). 

The Veteran underwent a VA skin examination in October 2011.  The diagnoses were history of multiple actinic keratoses, basal cell carcinomas and squamous cell carcinomas.  The examiner discussed the Veteran's history and noted that he did not report any blistering sunburns during service, but reported having them approximately every other year in childhood though there was no need for hospitalization or systemic symptoms associated with these burns.  The appellant was noted to have worked indoors post-service, but he did have a sail boat and a shore house.  The claimant reported trying to avoid sun exposure and that he has not had any blistering sunburns since childhood.  The Veteran has had basal and squamous cell carcinomas involving a majority of his body surfaces, but still appear to be, as one would expect, on sun exposed areas.  Sun is the major culprit in non-melanoma skin cancers so this was not surprising.  The examiner further stated:

As far as causality with his exposure in [V]ietnam and his extensive [basal cell carcinomas and squamous cell carcinomas]actinic keratosis history I believe that his sun exposure in [V]ietnam certainly played a part as all cumulative sun exposure adds to one[']s skin cancer risk and number.  This being said not all of his skin cancer risk and incidence can be blamed on his exposure in [V]ietnam as the patient certainly received additional significant sun exposure post-service over the years on his boat and at his house near the shore.  The patient also had significant sun exposure as a child which also certainly increased his risk for non-melanoma skin cancer.

For this reason my medical opinion is that it is "not at least as likely as not" (less than 50%) that the majority of his skin cancers are caused by his time in [V]ietnam but "more likely than not" (greater than 50%) that his exposure in [V]ietnam increased his lifetime risk and number of skin cancers specifically [basal cell carcinomas and squamous cell carcinomas/actinic keratosis].

In short this patient likely would have had skin cancers without being in [V]ietnam but it is very likely that the number would have been less had he not had significant exposure in [V]ietnam.

The VA opinion is based on a review of the claims folder and is supported by adequate rationale.  Thus, it is considered highly probative.  

On review, the VA opinion indicates that the Veteran's skin cancers are due to his lifetime sun exposure, to include in-service sun exposure.  The examiner further stated that the number of skin cancers would have been less if he had not had the sun exposure in Vietnam.  Resolving reasonable doubt in the Veteran's favor, his skin disability, to include basal cell carcinoma, squamous cell carcinoma, and actinic keratosis, is related to active service.  See 38 C.F.R. § 3.102; Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' . . ., the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding . . . benefits.")  

Considering the decision to grant service connection on a direct basis, a discussion as to the Agent Orange theory is not required.  The Board acknowledges though that the Veteran served in Vietnam and in-service Agent Orange exposure is presumed.  See 38 C.F.R. § 3.307(a)(6)(iii) (2015).  Notwithstanding, his claimed skin cancers are not listed as diseases associated with herbicide exposure and service connection on a presumptive basis due to Agent Orange exposure would not be warranted.  See 38 C.F.R. § 3.309(e) (2015).  



ORDER

Entitlement to service connection for a skin disability, to include basal cell carcinoma, squamous cell carcinoma, and actinic keratosis, is granted.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


